Citation Nr: 1400195	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines (RP), that the appellant has no legal entitlement to a one-time payment from the FVEC Fund.  The Board notes the appellant resides in the United States, and that his servicing RO would normally be the Oakland, California (CA), RO.

The appellant appeared at a hearing before a decision review officer at the Oakland, California, RO, in October 2010.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

The Board remanded the appeal to the Manila RO in April 2013.


FINDING OF FACT

The appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case the appellant was not provided with a VCAA notice letter.  There has been no allegation of prejudice from the lack of notice.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009) (holding that prejudice from notice errors must be alleged with considerable specificity).  The RO explained in its January 2010 decision, that there was a need for verification of claimed service from the National Personnel Records Center (NPRC) and that this was the evidence needed to substantiate the claim.  The RO further explained that it had undertaken to obtain such verification, and thereby informed the appellant of what evidence it would undertake to obtain.  The appellant has had almost four years since the January 2010 decision to submit additional argument, testimony and evidence.  He had a meaningful opportunity to participate in the adjudication of his claim.

At the appellant's hearing the decision review officer inquired about evidence that could satisfy the requirements for establishing qualifying service and that the missing element of his claim was verification that complied with the law and regulation.  The appellant thereby received the notice required by the Court of Veterans Appeals in Bryant v. Shinseki, 23 Vet App 488 (2010); 38 C.F.R. § 3.103 (2013).

VA has assisted the appellant in substantiating his claim by repeatedly attempting to obtain verification of his claimed service.  This appeal does not involve a medical question; hence a VA examination or medical opinion is not required.  There is no other assistance that would be reasonably likely to aid the appellant in substantiating the claim.

There was substantial compliance with the Board's remand instructions.  The RO submitted additional information for verification of the appellant's claimed service; it also issued a supplemental statement of the case in which it explained a previous decision in which it appeared to find that the appellant had qualifying service.

Applicable Legal Requirements

Under the American Recovery and Reinvestment Act (ARRA), a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

For eligible persons who accept a payment from the FVEC Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  Nothing in this act, however, "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. 

Section 1002 (d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA.  See 38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service.  Soria, 118 F. 3d at 749. 

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The Board remanded the case in April 2013 so the appellant's representative could review the file and submit argument on behalf of the appellant, and for another submission to the NPRC.  Both actions were completed, as noted in the July 2013 Supplemental Statement of the Case.

Analysis

In December 2001, the appellant submitted a claim for a nonservice-connected pension.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received December 18, 2001.  On that form, the appellant listed his service dates as March 25, 1945, to November 14, 1945.  In support of that application, the appellant submitted a document that purports to be a certification from the RP Department of Veterans Affairs dated in April 1992.  The document notes the appellant's date of birth, that he served as a recognized guerilla, with a date of enlistment of March 25, 1945.  His organization is listed as A Company, 1st Battalion, 66th Infantry PA (F-24).  The noted date of the appellant's discharge is November 14, 1945.  The remarks section notes the appellant's "name is carried as "Pvt" in the Approved Revised Reconstructed Grla Roster of "A" Co. . . ."

Also included with the December 2001 claim was a document that purported to be a certified copy of an extract of Special Order (SO) 270, dated November 14, 1945, Headquarters USAFI F (or "P") North Luzon, Camp Spencer.  Paragraph 28 lists the appellant among individuals who were discharged to their homes.  The last document included was document of the U.S. Armed Forces in the Philippines, Northern Luzon, 66th Infantry, "A" Company, 1st Battalion, that lists the appellant and reflects his dates of service from March 25, 1945, "to date."

The appellant's other documentation included an Enlistment Record that notes the Veteran's date of enlistment as March 25, 1945, with A Company, 1st Battalion, 66th Infantry.  Included with the enlistment record is a Certificate of Discharge of the Philippine Army that notes a date of discharge of November 14, 1945.  The signature purportedly is that of the commander of "A" Company, 1st Battalion, 66th Infantry.  The appellant also submitted a document purportedly from the RP Department of Defense, date illegible, that notes that entity's records list the appellant as formerly of "A" Company, 1st Battalion, 66th Infantry.  Another copy of the extract of SO 270 reflects the names of the entire unit.

In July 2002, the Manila RO denied the appellant's claim for a pension, as it determined the Veteran had no legal entitlement to a pension under the applicable laws of the U.S.

The appellant submitted two separate applications for FVEC benefits in March and April 2009 on VA Forms 21-4138.  The only difference in the two applications is that the March 2009 application does not note the claimed inception of the appellant's dates of service.

In September 2009, the RO submitted an inquiry to NPRC via VA Form 21-3101.  It noted the appellant's branch of service as a guerilla; his unit as "A" Co., 1 Bn 66th Inf USAFIP; and, noted his dates of service as March 25, 1945, to November 14, 1945.  The NPRC October 2009 response noted the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the U.S. Armed Forces.  Pursuant to the NPRC response, the RO, in a January 2010 decision, denied the appellant's claim.
In his February 2010 Notice of Disagreement (NOD), the appellant again asserted that he was inducted into "A" Co., 1st Bn, 66th Inf, and that he is now a naturalized U.S. citizen.  In addition to his NOD, he submitted a Certification from the General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General, dated in May 2006.  The Certification notes that, according to the records related to the appellant, his military status was Recognized Guerilla, with dates of service of March 25, 1945, to November 14, 1945, and he was paid as a private.  The document notes that its purpose is solely for U.S. citizenship.

The appellant submitted another certification from the Adjutant General's Office dated in June 2010.  The June 2010 certification noted the Revised Date of Recognition of October 1, 1943, was from a Guerilla Roster of 1948.  The purpose of the June 2010 certification was noted as for USVA Reference.  The Veteran also submitted what a USAFIP Veterans Organization identified as copy of the original roster of "A" Co., 23rd Inf.  The organization letter notes that as the last unit the appellant served with prior to his discharge.  The other submissions were duplicative.

The RO submitted another inquiry to NPRC in July 2010.  The Form 21-3101 included an alternate spelling of the appellant's name.  NPRC responded in September 2010 to the same effect as in October 2010.

At the hearing, the appellant emphasized his service for the U.S., and he and the hearing officer cataloged the documents he had submitted in support of his claim to ensure all of the appellant's submitted documentation was in the claims file.  The appellant did not submit any new documents.

Following the hearing, the RO submitted another inquiry to NPRC.  The October 2012 Form 21-3101 included additional alternative spellings of the appellant's surname.  The form also noted an erroneous end-date of the Veteran's claimed service: March 14, 1945, instead of November 14, 1945.  The November 2012 NPRC response notes that no change was warranted in the prior negative replies.

In a November 2012 letter, the appellant listed the various Filipino Veterans organizations in which he is active.

The April 2013 Board remand noted the erroneous dates of service on the October 2012 Form 21-3101.  The Board observed that on the September 2009 Form 21-3101, the Manila RO noted the appellant's name was listed in "#25 file #265 of the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by VARO Manila."  Yet, NPRC repeatedly reported, without elaboration, that the appellant had no qualifying service.  The Board remand directed another submission to NPRC or the appropriate service branch.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  The remand also directed the RO to determine whether the July 2002 determination that the appellant had recognized guerilla service was incorrect and if so, should explain in the SSOC why that determination was wrong.

Pursuant to the Board remand, the RO submitted another inquiry to NPRC in May 2013.  The June 2013 SSOC notes that all of the appellant's supporting documentation was included with the submission.  In June 2013, NPRC again advised that no change was warranted in the prior negative certification.  The June 2013 SSOC also notes that the RO noted the July of 2002 determination that the appellant had recognized guerilla service was not incorrect but meant no more than that the Philippine Government recognizes the appellant's service under its own law and regulations.  The SSOC notes the RO is bound by U.S. law.  The Board infers the same explanation applies to the Guerilla Roster references in the October 2012 Form 21-3101.

Although the appellant has documentation from the RP government that notes his military service, the Board is nonetheless constrained to find that entitlement to payment from the FVEC Fund is not warranted because, as a matter of law, the appellant does not have certified qualifying military service from a proper source required by applicable statute and regulation.  

As discussed above, on four separate occasions, the NPRC has specifically certified that, per service department records on file, the appellant had no service as a member of the PCA or recognized guerrillas in the service of the U.S. Armed Forces.  The evidence purportedly from the Armed Forces of the Philippines (noted above), and affidavit, submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as none are official documents of the appropriate U.S. service department.

Hence, the weight of the evidence is against a finding that the appellant's service meets the criteria described; he does not meet the basic eligibility requirements for a one-time payment from the FVEC Fund, reasonable doubt does not arise and the claim must be denied.


ORDER

The appellant is not eligible for a one-time payment from the FVEC Fund.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


